Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This Office Action is responsive to the communications filed on 3 September 2020.  Claims 1-20 are pending. 
The indicated allowability of claims is withdrawn in view of copending Application No. 16/917,095.  Rejections based on the newly cited reference(s) follow.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12 and 17  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 17 of copending Application No. 16/917,095(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because differences are not sufficient to render the claims patentably distinct, and therefore, claims 1, 12 and 17 are obvious variation of claims 1, 8 and 17 of the copending Application No. 16/917,095.                                                                                                             
Instant Application No. 15/687,249
Copending Application No. 16/917,095.
1. A non-transitory computer storage medium storing computer-useable instructions that, when used by  a first computing device, 
obtaining a synchronization code associated with the first computing device, wherein the associated synchronization code is stored on a remote server device;
providing the synchronization code to a second computing device in communication with the remote server device, wherein the provided synchronization code causes the remote server device to store an association between the first computing device and the second computing device;
receiving, from the remote server device, a first message that includes at least one command in a first format, the first message being received based at least in part on the stored association and on a second message including at least one command in a second format having been sent from the associated second  computing device;
selecting a first media player application from a plurality of media player applications based at least in part on the first format of the first
message, the first media player application being selected  to play a first piece of content referenced in the received first message; and
controlling how the selected first media player application plays the referenced first piece of content based on a first command of the at least one command in the first format having been included in the received first message.
12. A computer-implemented method for remotely presenting various types of content, comprising:
obtaining, by a content presentation device, a synchronization code associated with the content presentation device, wherein the associated synchronization code is stored on a remote server device:
providing, by the content presentation device, the synchronization code to a remote computing device in communication with the remote server device, wherein the provided synchronization code causes the remote server device to store an association between the content presentation device and the remote computing device;
receiving, by the content presentation device and from the remote server device, a first message that includes at least one command in a first format,  the first message being received based at least in part on the stored association and on a second message including at least one command in a second format having been sent from the associated remote computing device;

selecting, by the content presentation device while a connection between the content presentation device and the remote server device is maintained, a first media player application from a plurality of media player applications based at least in part on the first format of the first message, the first media player application being selected to play  a first piece of content referenced in the received first message; and


17. A content presentation device comprising: a display;
at least one processor; and
at least one computer storage media storing computer-usable instructions that, when used by the at least one processor, cause the at least one processor to:
obtain a synchronization code associated with the content presentation device, wherein the associated synchronization code is stored on a remote server device;
provide the synchronization code to a remote computing device in communication with the remote server device, wherein the provided synchronization code causes the remote server device to store an association between the content presentation device and the remote computing device;
receive, from the remote server device, a first message that includes at least one command in a first format, the first message being received based on the stored association and on a second message in the second format sent from the associated remote computing device;
 
 player application being selected to play  a first piece of content referenced in the received first message; and
control how the selected first media player application plays the referenced first piece of content 










receiving a set of messages from the other computing device based on the provided unique identifier, the received set of messages referencing a piece of content associated with a first media playing element of a plurality of media playing elements, and including a set of commands that corresponds to the first media playing element;
selecting the first media playing element from the plurality of media playing elements based at least in part on the received message; and


controlling how the selected first media playing element plays the referenced piece of content based on at least one command of the set of commands included in the received set of messages.


providing, by a media receiver, a unique identifier of the media receiver to a computing device in communication with a server system;






based on the provided unique identifier, receiving, by the media receiver via the server system, a set of messages from the computing device, the received set of messages referencing a piece of content associated with a first media playing element of a plurality of media playing elements, and including a set of commands converted from a universal format defined by the computing device to a first format that corresponds to the first media playing element;
selecting, by the media receiver, the first media playing element from the plurality of media playing elements based at least in part on the received message; and




controlling, by the media receiver, how the selected first media playing element plays the referenced piece of content based on at least one command of the converted set of commands included in the received set of messages.


8.  A computerized system comprising: 


a server; and 






a media receiver to provide a unique identifier of the media receiver to a computing device, wherein each of the computing device and the media receiver are in communication with the server; based on the provided unique identifier,








 receive a set of messages from the computing device, the received set of messages referencing a piece of content associated with a first media playing element of a plurality of media playing elements, and



 


control how the selected first media playing element plays the referenced piece of content based on at least one command of the converted set of commands included in the received set of messages.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 1-20 are allowable upon filing a terminal disclaimer with copending Application No. 16/917,095.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173